         Case 1:18-cv-08821-AJN Document 63 Filed 06/29/20 Page 1 of 17

                                                                          6/29/20


Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Mattel, Inc.

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 MATTEL, INC.

 Plaintiff

 v.
                                                    CIVIL ACTION No.
 1622758984,1922529011,        3237063196,           18-cv-8821 (AJN)
 3ADIANPU,       AISAITE,     AJKKXIAO,
 ALINA_ZLL, AMAKEUPSTORE, AMAPO,                      [PROPOSED]
 ANDREA-LOVEKOBE, AT THE BEGINNING             FINAL DEFAULT JUDGMENT
 OF LANGUAGE, BABY HI, BANGXING,              AND PERMANENT INJUNCTION
 BEAUTY, OUTDOOR AND ELECTRONIC,                        ORDER
 BEBEST, BENGBU TRADE LIMITED BY
 SHARE LTD, BEST HOPE, BLUESKY588,
 BURNING FIRE, BUYINFUN, C-BEAR,
 CECILIASTYLE, CHERRYSTORE6, CHINA
 SOUL, COCOMENGXIANGJIA, DE YANG,
 DIDIAO, DREAMTOP, ELYSIAN FIELDS,
 FANCYBABY JEWELRY, FANTASTIC5,
 FASHION MEMORIES, FASHIONGOGOGO,
 FASHIONISTAS, FATE STAY NIGHT,
 FATIONSHOP,            FENGJIANYU45033,
 FESENZ, FFBFDNDFNDRF, FIRMTOWN94,
 FPFP, GEORGE ELLIOT, GN SERVICE
 CO.LTD.,     GODEAL2017,      GRACEQQ,
 GUANGZHOUFENGSEWANGJUYINGHUA
 MAOYIYOUXIANGONGSI,
 GUOJUN1991@163.COM,
      Case 1:18-cv-08821-AJN Document 63 Filed 06/29/20 Page 2 of 17



HANGZHOUJINGPINBAOBAO,
HAPPYDREAM2016, HEADACHES, HELLO
BODY, HOME GOODS, HONG KONG QI
SHENG, HONGXIN TRADING COMPANY,
HYLL2016, IFOUND, JJACKON, JOHNY
PAPI, JTD, JTWAREHOUSE, JUSTICE, KÉ,
KISS YOUR LIFE, LINDAF JEWELRY,
LINJUBUY, LINZHIHEN, LIPENG TRADING
CO., LIMITED, LITTLOVE, LONELY
PLANET, LUCK2017, LUCKY DOG8,
LUCKY-1, LUSYS, LY2016, MATCHBESTCT,
MEIRENYUHA,          MICROHAPPYWISE,
MRROBINSON,         MW1023214,      MY
TREASURE, NANJING MH COMPANY,
NEWBEAR, NEWIN, NIUQI DIGITAL
FRANCHISE, ORIENT INTERNATIONAL
TRADING CO., LTD., PEACH PARTY,
PEGGY,       PERFECT        ELECTRONIC
TECHNOLOGY             CO.,        LTD,
QINGDAOTIANCHANGZHENGQUANSHIY
EYOUXIANGONGSI,
QIPILANGZHENPISHOUBAO,
RFHBTGNDERFGBESDR, SAML, SAMLIR,
SANDI MARKET, SHANGHAI YEE TONG
TRADING             CO.,           LTD.,
SHANGHAIBINJIAWANGLUOGONGCHEN
GYOUXIANGONGSI,
SHANGHAIYEJIAJINCHUKOUYOUXIANG
ONGSI, SHENZHEN NATURE MAKER,
SHENZHEN SAFE TECHNOLOGY CO., LTD,
SHENZHENSHIXINGJIEXUNDIANZIYOUXI
ANGONGSI,       SMALL       HOUSEHOLD
APPLIANCES CONCENTRATION CAMP,
SSSDD,    SUNSHINE      DAY,    TAMIIX,
TAOLIHUA, TAOZI123, THBFDFHG, THE
COSMETICS,     TOP    FASHION     CLUB,
TOP_MVP, TOPFASHIONTOWN, TOXIC
PERFUME, TUKIISS, UNIQUE CREATE,
VSHINE, WAGPUAL TACTICAL AIRSOFT
WHOLESALE HOME, WANG`S, WANGPAI,
WCLOUDS,       WEIWEIT,       WEIWO999,
WENMY,       WHENEVER         INTEREST,
WX123456,       XI_LIAN,      XIAOHHH,
XIAOYANGO, XIAOYUPPP, XIEFANG625,
XINXIANGSHICHENG6698,
YANGFANSHANGMAO,            YANGKAIJIE,
       Case 1:18-cv-08821-AJN Document 63 Filed 06/29/20 Page 3 of 17



YEHAOJJSTORE, YEMINQING, YIDAS,
YIWU CITY HAOZHUO CRAFTS LIMITED
COMPANY,      YIWU        XIANGPEI
INTERNATIONAL   TRADE    COMPANY,
YIWUSHIGUIKANGDIANZISHANGWUSHA
NGXING,
YIWUYINHAIDIANZISHANGWUYOUXIAN
GONGSI, YONGYANONLINE, ZHOU DU
STORES, ZIWEIXING ANGEL AGEL
ECOMMERCE LTD and ZSDDP,

Defendants
          Case 1:18-cv-08821-AJN Document 63 Filed 06/29/20 Page 4 of 17



        This matter comes before the Court by motion filed by Plaintiff Mattel, Inc. for the entry

of final judgment and permanent injunction by default against Defaulting Defendants for

Defaulting Defendants’ trademark infringement, trademark counterfeiting, false designation of

origin, passing off and unfair competition, copyright infringement and related state and common

law claims arising out of Defaulting Defendants’ unauthorized use of Plaintiff’s UNO Marks and

UNO Works, without limitation, in their manufacturing, importing, exporting, advertising,

marketing, promoting, distributing, displaying or offering for sale and/or selling and/or sale of

Counterfeit Products.1

        The Court, having considered the Memorandum of Law and Affidavit of Brieanne Scully

in support of Plaintiff’s Motion for Default Judgment and a Permanent Injunction Against

Defaulting Defendants, the Certificate of Service of the Summons and Complaint, the Certificate

of the Clerk of the Court stating that no answer has been filed in the instant action, and upon all

other pleadings and papers on file in this action, it is hereby ORDERED, ADJUDGED AND

DECREED as follows:

                                I.    Defaulting Defendants’ Liability

1) Judgment is granted in favor of Plaintiff on all claims properly plead against Defaulting

    Defendants in the Complaint;

                                        II.    Damages Awards

1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED, that because it would serve

    both the compensatory and punitive purposes of the Lanham Act’s prohibitions on willful

    infringement, and because Plaintiff has sufficiently set forth the basis for the statutory damages

    award requested in its Memorandum of Law in Support of its Motion for Default Judgment,


1
 Where a defined term is referenced herein and not defined herein, the defined term should be understood as it is
defined in the Complaint, Application or Glossary.

                                                       1
     Case 1:18-cv-08821-AJN Document 63 Filed 06/29/20 Page 5 of 17



the Court finds such an award to be reasonable and Plaintiff is awarded statutory damages

against each of the Defaulting Defendants pursuant to Section 15 U.S.C. § 1117(c) of the

Lanham Act as follows (“Defaulting Defendants’ Individual Damages Award”), plus post-

judgment interest:


                  DEFAULTING DEFENDANT                         REQUESTED
                                                               STATUTORY
                                                                DAMAGES
   Burning Fire                                             $50,000.00

   Bengbu trade Limited by Share Ltd                        $50,000.00

   Fantastic5                                               $50,000.00

   1622758984                                               $50,000.00

   3237063196                                                                        $25,000
                                                            $50,000.00


   3Adianpu                                                 $50,000.00

   Aisaite                                                  $50,000.00

   ajKKxiao                                                 $50,000.00

   Alina_zll                                                $50,000.00

   Andrea-LoveKobe
                                                            $50,000.00


   Bebest                                                   $50,000.00

   ceciliastyle                                             $50,000.00

   Elysian Fields                                           $50,000.00

   fengjianyu45033                                          $50,000.00


                                          2
 Case 1:18-cv-08821-AJN Document 63 Filed 06/29/20 Page 6 of 17



fesenz                                           $50,000.00

ffbfdndfndrf                                     $50,000.00

Firmtown94                                       $50,000.00

George Elliot
                                                 $50,000.00


Godeal2017                                       $50,000.00

Graceqq                                          $50,000.00

guangzhoufengsewangjuyinghuamaoyiyouxiangongsi   $50,000.00

headaches                                        $50,000.00

hello body                                       $50,000.00

Hong kong Qi Sheng                               $50,000.00
                                                                  $25,000
Hongxin Trading Company
                                                 $50,000.00


hyll2016                                         $50,000.00

ifound                                           $50,000.00

Johny Papi
                                                 $50,000.00


JTD                                              $50,000.00

Ké                                               $50,000.00

Kiss Your Life                                   $50,000.00

linjubuy                                         $50,000.00




                                 3
 Case 1:18-cv-08821-AJN Document 63 Filed 06/29/20 Page 7 of 17



Littlove                                        $50,000.00

luck2017                                        $50,000.00

Lucky dog8                                      $50,000.00

LUCKY-1                                         $50,000.00

lusys                                           $50,000.00

meirenyuha                                      $50,000.00

microhappywise                                  $50,000.00
                                                                  $25,000
mw1023214                                       $50,000.00

newbear                                         $50,000.00

Newin                                           $50,000.00

Niuqi digital franchise                         $50,000.00

Orient International Trading Co., Ltd.          $50,000.00

Peach Party                                     $50,000.00

rfhbtgnderfgbesdr                               $50,000.00

saml                                            $50,000.00

samlir                                          $50,000.00

Shanghai Yee Tong Trading Co., Ltd.             $50,000.00

Small household appliances concentration camp   $50,000.00

Sunshine Day                                    $50,000.00

The cosmetics                                   $50,000.00


                                      4
 Case 1:18-cv-08821-AJN Document 63 Filed 06/29/20 Page 8 of 17



top fashion club                              $50,000.00

TOP_MVP                                       $50,000.00

TopFashionTown                                $50,000.00

toxic perfume                                 $50,000.00

tukiiss                                       $50,000.00

wenmy                                         $50,000.00

xiaoHHH                                       $50,000.00

xiaoyuPPP                                     $50,000.00

Xiefang625                                    $50,000.00

xinxiangshicheng6698                                              $25,000
                                              $50,000.00

yeminqing                                     $50,000.00

De yang                                       $50,000.00

guojun1991@163.com                            $50,000.00

hangzhoujingpinbaobao                         $50,000.00

jjackon                                       $50,000.00

nanjing MH company                            $50,000.00

taolihua                                      $50,000.00

UNIQUE CREATE                                 $50,000.00

Wclouds                                       $50,000.00

Whenever interest                             $50,000.00


                               5
 Case 1:18-cv-08821-AJN Document 63 Filed 06/29/20 Page 9 of 17



yiwu city haozhuo crafts limited company      $50,000.00

Zhou Du Stores                                $50,000.00

ZIWEIXING angel Agel Ecommerce Ltd            $50,000.00

Fancybaby Jewelry                             $50,000.00

FPFP                                          $50,000.00

wagpual tactical airsoft wholesale home       $50,000.00

weiwo999                                      $50,000.00

Amakeupstore                                  $50,000.00          $25,000

taozi123                                      $50,000.00

ZSDDP                                         $50,000.00

bangxing                                      $50,000.00

Fashionistas                                  $50,000.00

WEIWEIT                                       $50,000.00

yangkaijie                                    $50,000.00

China Soul                                    $50,000.00

Shenzhen safe technology co., LTD             $50,000.00

baby hi                                       $50,000.00

Fashion memories                              $50,000.00

Sandi Market                                  $50,000.00

Vshine                                        $50,000.00


                                     6
Case 1:18-cv-08821-AJN Document 63 Filed 06/29/20 Page 10 of 17



wangpai                                       $50,000.00          $25,000

qingdaotianchangzhengquanshiyeyouxiangongsi   $50,000.00

1922529011
                                              $50,000.00


qipilangzhenpishoubao                         $50,000.00

LY2016                                        $50,000.00

c-bear                                        $50,000.00

Fationshop                                    $75,000.00

WX123456                                      $150,000.00
                                                                   $75,000
yehaoJJstore                                  $150,000.00

Fate Stay Night                               $200,000.00

shenzhen nature maker                         $200,000.00

GN Service Co.Ltd.                            $250,000.00
                                                                   $125,000
yiwuyinhaidianzishangwuyouxiangongsi          $250,000.00

sssdd                                         $250,000.00

LiPeng Trading Co., Limited                   $300,000.00

Beauty, outdoor and electronic                $300,000.00

FashionGOGOGO
                                              $500,000.00
                                                                      $250,000
CoComengxiangjia                              $1,000,000.00




                                  7
      Case 1:18-cv-08821-AJN Document 63 Filed 06/29/20 Page 11 of 17



                                  III.   Permanent Injunction

1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED, that Defaulting Defendants,

  their respective officers, agents, servants, employees, successors and assigns and all persons

  acting in concert with or under the direction of Defaulting Defendants (regardless of whether

  located in the United States or abroad), who receive actual notice of this Order are permanently

  enjoined and restrained from:

     A. manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

         displaying, offering for sale, selling and/or otherwise dealing in Counterfeit Products

         or any other products bearing the UNO Marks and/or marks that are confusingly similar

         to, identical to and constitute a counterfeiting and/or infringement of the UNO Marks

         and/or incorporating the UNO Works and/or artwork that is substantially similar to,

         identical to and constitute infringement of the UNO Works;

     B. directly or indirectly infringing in any manner any of Plaintiff’s trademarks, copyrights

         or other rights (whether now in existence or hereafter created) including, without

         limitation, the UNO Marks and UNO Works;

     C. using any reproduction, counterfeit, copy or colorable imitation of Plaintiff’s

         trademarks, copyrights or other rights (whether now in existence or hereafter created)

         including, without limitation, the UNO Marks and UNO Works to identify any goods

         or services not authorized by Plaintiff;

     D. using any of Plaintiff’s trademarks, copyrights or other rights (whether now in

         existence or hereafter created) including, without limitation, the UNO Marks and UNO

         Works, or any other marks or artwork that are confusingly or substantially similar to

         the UNO Marks and UNO Works on or in connection with the manufacturing,



                                               8
Case 1:18-cv-08821-AJN Document 63 Filed 06/29/20 Page 12 of 17



   importing, exporting, advertising, marketing, promoting, distributing, displaying,

   offering for sale, selling and/or otherwise dealing in the Counterfeit Products;

E. using any false designation of origin or false description, or engaging in any action

   which is likely to cause confusion, cause mistake and/or to deceive members of the

   trade and/or the public as to the affiliation, connection or association of any product

   manufactured, imported, exported, advertised, marketed, promoted, distributed,

   displayed, offered for sale or sold by Defaulting Defendants with Plaintiff, and/or as to

   the origin, sponsorship or approval of any product manufactured, imported, exported,

   advertised, marketed, promoted, distributed, displayed, offered for sale or sold by

   Defaulting Defendants and Defaulting Defendants’ commercial activities by Plaintiff;

F. secreting, concealing, destroying, altering, selling off, transferring or otherwise

   disposing of and/or dealing with: (i) Counterfeit Products; (ii) any computer files, data,

   business records, documents or any other records or evidence relating to:

       i. Defaulting Defendants’ User Accounts and/or Merchant Storefronts;

       ii. Defaulting Defendants’ Assets; and

       iii. the manufacture, importation, exportation, advertising, marketing, promotion,

           distribution, display, offering for sale and/or sale of Counterfeit Products by

           Defaulting Defendants and by their respective officers, employees, agents,

           servants and all persons in active concert or participation with any of them; and

G. effecting assignments or transfers, forming new entities or associations, or creating

   and/or utilizing any other platform, User Accounts, Merchant Storefronts or any other

   means of importation, exportation, advertising, marketing, promotion, distribution,




                                         9
        Case 1:18-cv-08821-AJN Document 63 Filed 06/29/20 Page 13 of 17



           display, offering for sale and/or sale of Counterfeit Products for the purposes of

           circumventing or otherwise avoiding the prohibitions set forth in this Order.

2)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Defaulting Defendants

     must deliver up for destruction to Plaintiff any and all Counterfeit Products and any and all

     packaging, labels, tags, advertising and promotional materials and any other materials in the

     possession, custody or control of Defaulting Defendants that infringe any of Plaintiff’s

     trademarks, copyrights or other rights including, without limitation, the UNO Marks and UNO

     Works, or bear any marks or artwork that are confusingly or substantially similar to the UNO

     Marks and UNO Works pursuant to 15 U.S.C. § 1118;

3)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Third Party Service

     Providers and Financial Institutions are permanently enjoined and restrained from:

       A. secreting, concealing, transferring, disposing of, withdrawing, encumbering or paying

           any of the Defaulting Defendants’ Frozen Assets from or to Defaulting Defendants’

           Financial Accounts until further ordered by this Court;

       B. secreting, concealing, destroying, altering, selling off, transferring or otherwise

           disposing of and/or dealing with any computer files, data, business records, documents

           or any other records or evidence relating to Defaulting Defendants’ Frozen Assets and

           Defaulting Defendants’ Financial Accounts;

       C. knowingly instructing, aiding or abetting any other person or business entity in

            engaging in any of the activities referred to in subparagraphs III(1)(A) through III(2)

            and III(3)(A) through III(3)(B) above through III(4)(A) below.

4)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Third Party Service

     Providers are permanently enjoined and restrained from:



                                                10
      Case 1:18-cv-08821-AJN Document 63 Filed 06/29/20 Page 14 of 17



     A. providing services to Defaulting Defendants and Defaulting Defendants’ User

         Accounts and Merchant Storefronts, including, without limitation, continued operation

         of Defaulting Defendants’ User Accounts and Merchant Storefronts; and

     B. knowingly instructing, aiding or abetting any other person or business entity in

         engaging in any of the activities referred to in subparagraphs III(1)(A) through III(2)

         and III(3)(A) through III(3)(B) above through III(4)(A) above.

               IV.    Post-Judgment Asset Transfer and Asset Freeze Order

1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rules

  64 and/or 69 of the Federal Rules of Civil Procedure, 15 U.S.C. § 1116(a), Article 52 of New

  York State’s Civil Practice Law and this Court’s inherent equitable powers to issue remedies

  ancillary to its authority to provide final relief, and given the difficulties Plaintiff would have

  enforcing this Order, Defaulting Defendants’ Frozen Assets from Defaulting Defendants’

  Frozen Accounts, are, to the extent that a given Defaulting Defendant’s Frozen Assets equal

  Defaulting Defendants’ Individual Damages Award, hereby released and transferred to

  Plaintiff as full satisfaction of Defaulting Defendants’ Individual Damages Award for that

  Defaulting Defendant, and those Defaulting Defendant’s Frozen Assets shall be transferred by

  the Financial Institutions to Plaintiff through Plaintiff’s counsel within twenty (20) business

  days following the service of this Order, and upon receipt by Plaintiff’s counsel of such

  Defaulting Defendant’s Frozen Assets in full satisfaction of Defaulting Defendants’ Individual

  Damages Award, the Financial Institution(s) holding that Defaulting Defendant’s Frozen

  Assets and Defaulting Defendants’ Frozen Accounts may unfreeze that Defaulting Defendant’s

  Frozen Assets and Defaulting Defendant’s Frozen Accounts. To the extent that a Defaulting

  Defendant’s Frozen Assets are less than Defaulting Defendants’ Individual Damages Award,



                                                11
      Case 1:18-cv-08821-AJN Document 63 Filed 06/29/20 Page 15 of 17



  that Defaulting Defendant’s Frozen Assets are hereby released and transferred to Plaintiff as

  partial satisfaction of Defaulting Defendants’ Individual Damages Award for that Defaulting

  Defendant and those Defaulting Defendant’s Frozen Assets shall be transferred by the

  Financial Institutions to Plaintiff through Plaintiff’s counsel within (20) business days

  following the service of this Order, and

2) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rules

  64, 65 and/or 69 of the Federal Rules of Civil Procedure, 15 U.S.C. § 1116(a), Article 52 of

  New York State’s Civil Practice Law and Rules and this Court’s inherent equitable powers to

  issue remedies ancillary to its authority to provide final relief, and given the difficulties

  Plaintiff would have enforcing this Order, the Court also hereby grants Plaintiff’s request for

  a post-judgment restraining order continuing the attachment of each Defaulting Defendant’s

  Frozen Assets until Plaintiff has recovered the full payment of Defaulting Defendants’

  Individual Damages Award owed to it by that Defaulting Defendant under this Order, or until

  further order of this Court; and

3) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rules

  64, 65 and/or 69 of the Federal Rules of Civil Procedure, 15 U.S.C. § 1116(a), Article 52 of

  New York State’s Civil Practice Law and Rules and this Court’s inherent equitable powers to

  issue remedies ancillary to its authority to provide final relief, and given the difficulties

  Plaintiff would have enforcing this Order, until Plaintiff has recovered the full payment of

  Defaulting Defendants’ Individual Damages Award owed to it by any Defaulting Defendant

  under this Order, in the event that Plaintiff discovers new and/or additional Defaulting

  Defendants’ Assets (whether said assets are located in the U.S. or abroad) and/or Defaulting

  Defendants’ Financial Accounts (whether said account is located in the U.S. or abroad)



                                              12
        Case 1:18-cv-08821-AJN Document 63 Filed 06/29/20 Page 16 of 17



   (“Defaulting Defendants’ Additional Assets” and “Defaulting Defendants’ Additional

   Financial Accounts,” respectively), Plaintiff shall have the ongoing authority to serve this

   Order on any Financial Institutions controlling or otherwise holding such Defaulting

   Defendants’ Additional Assets and/or Defaulting Defendants’ Additional Financial Accounts

   (“Financial Institutions Holding Defaulting Defendants’ Additional Assets and/or Financial

   Accounts”);

       A. Upon notice of this Order, Financial Institutions Holding Defaulting Defendants’

          Additional Assets and/or Financial Accounts shall immediately locate Defaulting

          Defendants’ Additional Financial Accounts, attach and restrain such Defaulting

          Defendants’ Additional Assets in Defaulting Defendants’ Additional Financial

          Accounts from being secreted, concealed, transferred or disposed of or withdrawn; and

       B. After twenty (20) business days following the service of this Order on Financial

          Institutions Holding Defaulting Defendants’ Additional Assets and/or Financial

          Accounts, Financial Institutions Holding Defaulting Defendants’ Additional Assets

          and/or Financial Accounts shall transfer all of Defaulting Defendants’ Additional

          Assets to Plaintiff as partial or full satisfaction of Defaulting Defendants’ Individual

          Damages Award, unless Defaulting Defendant has filed with this Court and served

          upon Plaintiff’s counsel a request that such Defaulting Defendants’ Additional Assets

          be exempted from this Order.

                                  V.     Miscellaneous Relief

1) Defaulting Defendants may, upon proper showing and two (2) business days written notice to

   the Court and Plaintiff’s counsel, appear and move for dissolution or modification of the

   provisions of this Order concerning the restriction or restraint of Defaulting Defendants’



                                               13
                Case 1:18-cv-08821-AJN Document 63 Filed 06/29/20 Page 17 of 17



           Frozen Assets, Defaulting Defendants’ Additional Assets and/or Defaulting Defendants’

           Additional Financial Accounts;

        2) Any failure by Defaulting Defendants to comply with the terms of this Order shall be deemed

           contempt of Court, subjecting Defaulting Defendants to contempt remedies to be determined

           by the Court, including fines and seizure of property;

        3) The Court releases the Twenty-Five Thousand U.S. Dollar ($25,000.00) security bond that

           Plaintiff submitted in connection with the action to counsel for Plaintiff, Epstein Drangel, LLP,

           60 East 42nd Street, Suite 2520, New York, NY 10165; and

        4) This Court shall retain jurisdiction over this matter and the parties in order to construe and

           enforce this Order.




        SO ORDERED.
                                             2020
        SIGNED this _____       June
                     29 day of ____________,           6:15
                                             2019, at _______  p
                                                              __.m.


                                                             _________________________________
                                                             HON. ALISON J. NATHAN
In accordance with Rule 69 of the Federal Rules of           UNITED STATES DISTRICT JUDGE
Civil Procedure and Section 5222 of New York
State's Civil Practice Law and Rules ("CPLR"), and
this Court's inherent equitable power to issue
remedies ancillary to its authority to provide final
relief, the Defendants are forbidden to make or
suffer any sale, assignment, transfer or interference
with any property in which they have an interest,
except as set forth in subdivisions (h) and (i) of
Section 5222 of the CPLR. The Court also dissolves
the automatic stay imposed by Rule 62 of the
Federal Rules of Civil Procedure and allows for
immediate enforcement of the judgment.
SO ORDERED.



                                                        14
